Claimant has appealed from a decision of the State Industrial Board disallowing a claim on the ground that the accident did not arise out of and in the course of her employment. Claimant was employed as a caretaker in an apartment house in the borough of Manhattan. It is her claim that on the 30th day of January, 1937, she sustained injuries by falling out of a window. There were three trials before the same referee. The referee found that the testimony of claimant was incredible and likewise the testimony of her witnesses. On review of the case the State Industrial Board dismissed the claim. The evidence sustains the determination. Decision unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Heffernan, Schenek and Foster, JJ.